DETAILED ACTION
Non-Final Rejection
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on 8 January 2021, 7 October 2022, and 12 October 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “152” has been used to designate both valve body (in paragraphs 79 and 87) and valve housing (in paragraphs 70, 74, and 82).  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the at least one further valve module, the further stator, the further rotor, as well as the at least one further valve module is configured to be coupled to the base module instead of the valve module must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: force generation mechanism in claim 1, force control mechanism in claim 1, coupling mechanism in claim 10, drive device in claim 13, and sample separation device in claim 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a force control mechanism" in line 10.  It is unclear if this force control mechanism is the same or different force control mechanism introduced in line 7.  For purposes of examination, the force control mechanism of line 10 will be interpreted as the same force control mechanism is line 7.  Appropriate correction is required.
The term “exclusively” in claim 6 renders the claim indefinite.  The valve module inherently possesses the ability to perform other functions based solely on its physical makeup.  The valve module has weight, and could therefore be used as a paper weight, which is not exclusively a valve function.  Additionally, at any time the valve is not in operation, it is able to be viewed as an example of what a valve nodule can look like, also not exclusively a valve function.
Claim 20 recites the limitation "a valve module" in line 3.  It is unclear if this is the same valve module introduced in claim 1, from which claim 20 depends via claims 19 and 18, or a new valve module.  For purposes of examination, the valve module will be interpreted as the valve module from claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-9, 13-15, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tower (U.S. Patent 8,627,851).
Regarding claim 1, Tower discloses a valve arrangement 40, comprising:
a valve module (within 57/43) comprising a stator 43 and a rotor 45, wherein the rotor is rotatable relative to the stator such that at least one fluid connection is formable between the stator and the rotor;
a force generation mechanism 60/66 configured for force-coupling the rotor and the stator to each other,
a force control mechanism 51 configured to control the force generation mechanism (without adjuster device 51, the internal components are not held within the valve body, and thus the screws 60 would not be operating in its intended manner nut for the presence of adjuster device 51) in order to effect a selective activation or deactivation of the force-coupling between the rotor and stator; and
a base module (within 41) comprising at least a part of a force control mechanism,
wherein the valve module and the base module are selectively coupleable to each other or decoupleable from each other by the selective activation or deactivation of the force-coupling between the rotor and the stator (FIG. 6-8; Col. 5 ln 33-Col. 6 ln 60, Col. 7 ln 64-Col. 8 ln 13).
Regarding claim 2, Tower discloses the valve arrangement is a high-pressure valve arrangement (Col. 5 ln 33-36).
Regarding claim 3, Tower discloses the valve arrangement is configured for handling a fluid at a pressure of at least 800 bar (Col. 6 ln 53-55).
Regarding the claim 3 limitation, 800 bar equals 11.603 Kpsi, which is less than the disclosed 25 Kpsi or greater pressure of the Tower (Col. 6 ln 53-55).
Regarding claim 6, Tower discloses the valve module is adapted to exclusively perform a valve function (FIG. 6).
Regarding claim 7, Tower discloses the force generation mechanism is arranged in the valve module (FIG. 6).
Regarding claim 8, Tower discloses the force generation mechanism comprises a spring component 66 arranged in the valve component and configured for force-coupling the rotor and the stator by a spring force (FIG. 6; Col. 12 ln 27-36).
Regarding claim 9, Tower discloses the force control mechanism is configured to control the spring component and selectively deactivate an effect of the spring force between the rotor and the stator for force-releasing (FIG. 6; Col. 12 ln 27-36).
Regarding claim 13, Tower discloses a drive device 55a configured to rotatably drive the rotor (FIG. 13; Col. 7 ln 6-22).
Regarding claim 14, Tower discloses the drive device is arranged at and/or in the base module (FIG. 13).
Regarding claim 15, Tower discloses the force control mechanism is configured to axially displace the rotor and the stator relative to each other for force-releasing;
wherein the force control mechanism is configured to axially displace the rotor and the stator relative to each other to set the rotor axially back relative to the stator;
wherein the force control mechanism is actuatable by muscle power;
comprising a rotor shaft 62 between the rotor and the force control mechanism (FIG. 6; Col. 5 ln 33-Col. 6 ln 60, Col. 7 ln 64-Col. 8 ln 13, Col. 12 ln 37-43).
Regarding claim 18, Tower discloses a method for handling the valve arrangement of claim 1, the method comprising:
operating the valve arrangement in an operating condition in which the valve module and the base module are coupled to each other, and the rotor and the stator are force-coupled to each other (Col. 7 ln 23-36); and
subsequently force-releasing the rotor relative to the stator by the force control mechanism (Col. 12 ln 37-43).
Regarding claim 19, Tower discloses after the force-releasing:
removing the stator from the valve module for exposing the rotor; and
then replacing the rotor by with a replacement rotor (Col. 12 ln 37-43).
Regarding claim 20, Tower discloses after the replacing:
coupling a valve module provided with the replacement rotor to the stator; and
subsequently force-coupling the exchange replacement rotor with the stator by the force control mechanism (Col. 12 ln 37-43).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Tower in view of McKinney (U.S. Patent 3,297,053).
Regarding claim 10, Tower discloses the claimed invention substantially as claimed, as set forth above for claim 1.
Tower is silent regarding a coupling mechanism configured to couple the stator  to the rotor, wherein the coupling mechanism is provided partly at the stator and partly at the rotor or a valve housing of the valve module.
However, McKinney teaches a coupling mechanism 35 configured to couple (connect or join) the stator 12 to the rotor 13, wherein the coupling mechanism is provided partly at the stator (FIG. 2) and partly at the rotor (FIG. 2) or a valve housing of the valve module (FIG. 2; Col. 3 ln 54-65).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Tower, by adding a coupling mechanism between the rotor and stator, the coupling mechanism being partly through the rotor and stator, as taught by McKinney, for the purpose of properly aligning the rotor and stator while still allowing relative rotation.
Regarding claim 11, Tower, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 10.
Tower/McKinney teaches the coupling mechanism is configured as a bayonet mechanism, a screw mechanism or a mechanism using at least one fastening element (the shaft 35 is a fastening element as fastening in defined by Merriam Webster as “to attach”) (McKinney FIG. 2).
Regarding claim 12, Tower, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 10.
Tower/McKinney discloses the coupling mechanism is configured to permit a decoupling of the stator and the rotor only if the rotor is force-released relative to the stator by the force control mechanism (Tower Col. 12 ln 37-43).

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Tower in view of Hara (U.S. Patent 1,364,900).
Regarding claim 16, Tower discloses the claimed invention substantially as claimed, as set forth above for claim 1.
Tower further discloses the valve as described above in claim 1.
Tower is silent regarding the valve being a part of a sample separating apparatus for separating a fluidic sample, the sample separating apparatus comprising:
a fluid drive for driving a mobile phase and the fluidic sample present therein; and
a sample separation device for separating the fluidic sample present in the mobile phase.
However, Hara discloses a sample separating apparatus for separating a fluidic sample, the sample separating apparatus comprising: a valve 100, a fluid drive 1502 for driving a mobile phase 1501 and the fluidic sample present therein; and
a sample separation device 1504 for separating the fluidic sample present in the mobile phase (FIG. 15; Col. 8 ln 6-35).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Tower, by inserting the valve of Tower into the sample separating system of Hara, comprising: a fluid drive for driving a mobile phase and the fluidic sample present therein; and a sample separation device for separating the fluidic sample present in the mobile phase, as taught by Hara, for the purpose of utilizing the valve in a manner the valve is meant to be utilized.
Regarding claim 17, Tower, as modified above discloses the claimed invention substantially as claimed, as set forth above for claim 16.
Tower/Hara further teaches the valve arrangement is configured for introducing to introduce the fluidic sample into the mobile phase (Hara Col. 8 ln 6-35);
the fluid drive is arranged to drive the mobile phase with a high pressure (Hara Abstract);
the sample separating apparatus has comprises a detector 1506 for detecting the separated fractions (Hara Col. 8 ln 6-35) (FIG. 15; Col. 8 ln 6-35).

Allowable Subject Matter
Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art fails to anticipate or make obvious at least one further valve module is configured to be coupled to the base module instead of the valve module or to be decoupled from the base module, along with the other limitations of the claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bunner (U.S. Patent Publication 2014/0053910) discloses a valve arrangement similar to the valve arrangement of the present application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D BALLMAN whose telephone number is (571)272-9984. The examiner can normally be reached Mon-Fri 6:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig M Schneider can be reached on 571-272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER D BALLMAN/               Examiner, Art Unit 3753                                                                                                                                                                                         
/CRAIG M SCHNEIDER/               Supervisory Patent Examiner, Art Unit 3753